Title: To Benjamin Franklin from the Board of Treasury, 16 October 1779
From: Board of Treasury
To: Franklin, Benjamin


Sir,Treasury Office Philadelphia Otober 16. 1779.—
I have the Honer of informing you that two Setts of Exchange four Bills to each Sett for 900 Livres Tournois each No 1 in Faver of Nicholas Fouquet and No 2 in Faver of Mark Fouquet payable at thirty Days Sight have been this Day drawn upon you pursuant to the enclosed Act of Congress of the 12th. Instant; and I am directed by the Board of Treasury to request that you will honer them as soon as Circumstances will permit.
I have the honer to be, Sir, with the greatest Respect Your most obedient, Humble Servant
Rob. Troup.Secretary.
To The honerable Benjamin Franklin Esqr. Minister Plenipotentiary of the United States of America at the Court of France.
